While it is well settled that the overruling of a general objection to the admission of evidence is of no avail, unless the evidence is patently not admissible for any purpose or under any circumstances (Moore v. State, 154 Ala. 48,45 So. 656), it is equally as well settled that the court will not be put in error for sustaining such general objection, if the evidence is objectionable for any reason.
The question to which the court sustained a general objection in this case is leading, and, taking the statements in the opinion of the Court of Appeals at their face value, it called for mere repetition of testimony already given by the witnesses.
The petitioner's contention is therefore without merit.
Writ denied.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur.